 In the Matter of THE PURE OIL COMPANY,TOLEDO REFINING DIVISIONandINTERNATIONAL OIL WORKERS UNION, C. I. O.Case No. 8-R-1386.Decided,February 29,1944Messrs. Ben A. HarperandAllen C. Hutcheson,both of Chicago, Ill.,for the Company.Mr. Clyde Shamblen,of Toledo, Ohio, for the Union.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon a petition duly filed by international Oil Workers Union,C. I. 0., herein called the Union, alleging that a questionaffectingcommerce had arisen concerning the representation of employees ofThe Pure Oil Company, Toledo Refining Division,, Toledo, Ohio,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice, before William C.Murdock, Trial Examiner: Said hearing,nas held. at Toledo, Ohio,on January 25, 1944.The Company and tlhee Union appeared, partici-pated, and were afforded full. opportunity to be heard,to examine andcross-examinewitnesses, and to introduce evidence bearing on theissues.The TrialExaminer'srulings made at thehearing are freefrom prejudicial error and, are hereby affirmed.Subsequent to -thehearing the Company moved to make certain corrections in the record;no opposition being made thereto,'the motion is granted, and the recordis hereby ordered corrected in accordance therewith.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe Pure Oil Company, an Ohio corporation, is engaged in the busi-ness of acquiring and developing oil lands, and in the production, re-fining, sale, and distribution of petroleum and its related products55 N. L. R. B, No. 33197 198DECISIONSOF NATIONALLABOR RELATIONS BOARDthroughout the United States.A substantial portion of the Com-pany's crude oil is transported across the various State lines to theCompany's refineries in Michigan, West Virginia, Texas, and Okla-homa, and the products of these refineries are distributed throughoutthe various States of the Union.We are concerned herein solely withthe petroleum refinery of the Company located in Toledo, Ohio, whichis approximately 75 percent engaged in business relating to the wareffort of the United States.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDLocal 346, Oil Workers International Union, affiliated with theCongress of Industrial Organizations," is a labor organization admit-ting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement of the Field Examiner, 'introduced into evidence at thebearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union seeks to representa unitcomposed of all office, ware-house, and laboratory employees of the Company, excluding the tele-graph (or teletype) operator, the manager's (or superintendent's)secretary, and supervisory employees 3The Company contends thatthese employees properly constitute threeseparategroups consistingof office workers, non-professional laboratoryemployees,and profes-'The record indicatesthat Local346 isthe locallabor organization more directlyconcerned herein.2 The Field Examiner reported that the Union submitted 32 designations,of which 30have apparently genuine original signatures and contained the names of persons appearingupon the Company's pay roll ; that said pay roll contains the names of 55 employees in theappropriate unit.sThis unit corresponds to that formerly represented by Local No. 29, UnitedOffice andProfessionalWorkers of America,(CIO), herein called the Office Workers,pursuant to acollective bargaining agreement with the Company.The Office Workers no longer claimsany interest in the employees within said unit. THE PURE OIL COMPANY199sional laboratory employees.In addition, the status of the shippingclerk dispatcher is in dispute between the parties.Since 1941, at which time the Company executed a contract with theOfficeWorkers, the employees whom the Unionseeksto representherein have been included within a single unit for the purposes ofcollective bargaining.The Company contends, in this proceeding, that since the unit wasconstituted several changes have taken place which warrant a re-examination thereof.The record indicates that other than a changein the qualifications of persons classifiedas chemists,4there has beenlittlematerial change in the duties or conditions of employment of theemployeesinvolved herein.We are of the opinion thatthe changeswhich have been mj de are not sufficient to warrant dividing into smallergroups the unit previously established by collective bargaining.Weshall, therefore, include theofficeand laboratory employees withinthe single unit .5The record indicates that the shipping clerk dispatcher is anemployee formerly included within the previous bargaining unit.The Company contends that this employee has been promoted sincethe unit had been formed, andis now asupervisory employee.Therecord indicates, however, that the shipping clerk dispatcher, whoseduties consist primarily of routing supplies and products, has noauthority to hire, discharge, or recommend other action affecting thestatus of any employees.Under these circumstances, we shall includehim within the unit.We find that all office, warehouse and laboratory employees of theToledo refinery of the Company, including the shipping clerk dis-patcher, but excluding the telegraph (or teletype) operator, the man-ager's (or superintendent's) stenographer, and all supervisory em-ployeeswith authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees,' or effectivelyrecommend such action, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning 'of Section 9 (b)of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which.has arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-4 SinceDecember 16, 1943, the Company classifiesas chemistsonly thosepersons having,degrees inchemistry.5 SeeMatter of Consolidated Vultee Aircraft Corporation,54 N. L.R.B. 125;Matterof Senneeott Copper Corporation,40 N. L. R. B. 988 ;Matterof AluminumOreCo., 39N. L. R. B.1286;Matter of Libby-Owens-Ford Glass Company,31 N. L.It.B. 569;Matterof Clinton Company,25N. L. R. B. 934. 200DECISIONSOF NATIONALLABOR RELATIONS BOARDroll period immediately preceding the date of the Directionof Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Pure OilCompany, Toledo Refining, Division, Toledo, Ohio, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the EighthRegion,acting in this matter as agent for the National, Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Reg-ulations, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States, who present themselves inperson at the polls, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, to determine whether or notthey desire to be represented by Local 346, Oil Workers InternationalUnion, affiliated with the Congress of Industrial Organizations, forthe purposes of collectivebargaining.